          Case 3:19-cv-05711-EMC Document 36 Filed 01/13/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
10
                                                           Case No. 3:19-cv-05711-EMC
11   ABANTE ROOTER AND PLUMBING,
     INC., individually and on behalf of all others        JOINT PROPOSED SCHEDULING
12   similarly situated,                                   ORDER

13                           Plaintiff,

14   v.

15   TOTAL MERCHANT SERVICES, LLC, a
     Delaware limited liability company,
16
                             Defendant.
17
18
              Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff”) and Defendant Total Merchant
19
     Services, LLC (“Defendant”) (collectively Plaintiff and Defendant are referred to as the “Parties”)
20
     jointly submit this proposed scheduling order in accordance with the Court’s January 2, 2020
21
     Order.
22
              The Parties propose the following case schedule. The Parties agree on all dates except for
23
     the deadline to join other parties and to amend the pleadings.
24
25                       EVENT                                               DATE
      Deadline to join other parties and to amend       Plaintiff’s proposal: April 13, 2020
26    the pleadings                                     Defendant’s proposal: February 17, 2020
27

28
                                                       1
          Case 3:19-cv-05711-EMC Document 36 Filed 01/13/20 Page 2 of 4




      Deadline to exchange Fed. R. Civ. P. 26(a)(2)      Plaintiff: June 25, 2020
 1
      expert witness disclosures                         Defendant: August 20, 2020
 2
      Deadline for Plaintiff to file motion for class    August 13, 2020
 3    certification
 4    Deadline to complete class discovery,              August 28, 2020
 5    including class expert discovery

 6
      Deadline for Defendant to file response to         September 3, 2020
 7    motion for class certification
 8
      Deadline for Plaintiff to file reply in support    September 10, 2020
 9    of class certification

10    Hearing regarding motion for class
      certification                                      September 24, 2020
11
12    Deadline to complete ADR process                   July 30, 2020

13
14
15
     Dated: January 13, 2020             /s/ Patrick H. Peluso
16                                       Counsel for Plaintiff
                                         Richard T. Drury (SBN: 163559)
17                                       Lozeau Drury LLP
                                         410 12th Street, Suite 250
18                                       Oakland, CA 94607
                                         Tel: 510-836-4200
19
                                         Richard@lozeaudrury.com
20
                                         Steven L. Woodrow (pro hac vice)
21                                       Patrick H. Peluso (pro hac vice)
                                         Woodrow & Peluso, LLC
22                                       3900 East Mexico Ave., Suite 300
23                                       Denver, Colorado 90210
                                         Tel: 720-213-0675
24                                       swoodrow@woodrwopeluso.com
                                         ppeluso@woodrowpeluso.com
25
26
27

28
                                                        2
          Case 3:19-cv-05711-EMC Document 36 Filed 01/13/20 Page 3 of 4




 1
 2
     Dated: January 13, 2020           /s/ Lawren A. Zann
 3                                     Counsel for Defendant
                                       Beth-Ann E. Krimsky (pro hac vice admission)
 4
                                       Lawren A. Zann (pro hac vice admission)
 5                                     GREENSPOON MARDER LLP
                                       200 East Broward Blvd., Suite 1800
 6                                     Fort Lauderdale, FL 33301
                                       Tel: 954.527.2427
 7                                     Fax: 954.333.4027
                                       beth-ann.krimsky@gmlaw.com
 8
                                       lawren.zann@gmlaw.com
 9
10
11
12
13
14
15                                SIGNATURE CERTIFICATION
16          Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
     and Procedures Manual, I hereby certify that the content of this document is acceptable to
17   counsel for Defendant and that I have obtained authorization to affix his or her electronic
18   signature to this document.

19
                                                  By:        s/ Patrick H. Peluso
20                                                          Patrick H. Peluso

21
22
23
24
25
26
27

28
                                                        3
             Case 3:19-cv-05711-EMC Document 36 Filed 01/13/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above papers was
 3   served upon counsel of record by filing such papers via the Court’s ECF system on January 13,
 4   2020.
 5
                                                   /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                      4
